--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of the 26th day of September, 2019 (the “Execution Date”), by and among Mount
Tam Biotechnologies, Inc., a Nevada corporation (“Parent”), MTB Merger Sub,
Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger
Sub”), and Banner Midstream Corp., a Delaware corporation (“Banner”), based on
the following:

RECITALS

WHEREAS, the boards of directors of Banner, Merger Sub and Parent have each
unanimously approved this Agreement and have determined and declared that it is
advisable, fair to and in the best interests of their respective corporations
and stockholders to consummate the merger of Merger Sub with and into Banner
(such transaction, the “Merger”) and the other transactions contemplated hereby,
on the terms and conditions set forth herein;

WHEREAS, for U.S. Federal income Tax purposes, it is intended that (a) the
Merger qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986 (I.R.C. § 368(a)), as amended (the “Code”) (such
Tax treatment being referred to as the “Intended Tax Treatment”), (b) this
Agreement be, and is hereby, adopted as a “plan of reorganization” for purposes
of Sections 354 (I.R.C. § 354) and 361 (I.R.C. § 361) of the Code, and (c)
Parent, Merger Sub and Banner each be a “party to the reorganization” within the
meaning of Section 368(b) of the Code; and

WHEREAS, Parent, Merger Sub and Banner desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.

AGREEMENT

Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article I THE MERGER

1.01The Merger.Upon the terms and subject to the satisfaction or waiver of the
conditions set forth in this Agreement, at the Effective Time (as defined in
Section 1.02 herein), in accordance with the relevant provisions of the Delaware
General Corporation Law (“DGCL”), Merger Sub shall be merged with and into
Banner, and Banner shall be the surviving corporation of the Merger (the
“Surviving Corporation”) as a wholly-owned subsidiary of Parent.  The name of
the Surviving Corporation shall be Banner Midstream Corp. The existence of
Merger Sub shall cease at the Effective Time as a consequence of the Merger. 

1.02Effective Date and Time of Merger.  Upon the terms and subject to the
conditions hereof, as soon as practicable after the satisfaction or waiver of
the conditions set forth in Articles VI and VII of this Agreement, the
Certificate of Merger (the “Certificate of Merger”) shall be executed and
delivered to the Secretary of State of the State of Delaware in accordance with
the  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

applicable provisions of the DGCL. The time of filing of the Certificate of
Merger with the Secretary of State of the State of Delaware is referred to
herein as the “Effective Time,” and the date of such filing is referred to
herein as the “Effective Date”).

1.03Surviving Corporation.  Following the Merger, Banner shall continue to exist
under and shall be governed by the laws of the State of Delaware and shall be
the Surviving Corporation.  The Surviving Corporation will be a wholly-owned
subsidiary of Parent. The name of the Surviving Corporation shall be Banner
Midstream Corp. 

1.04Effect of the Merger.  At the Effective Time, the effect of the Merger shall
be as provided in the applicable provisions of the DGCL.  Without limiting the
generality of the foregoing, at the Effective Time, all the properties, rights,
privileges, powers, and franchises of Merger Sub shall vest in Banner, and all
the debts, liabilities, and duties of Merger Sub shall become the debts,
liabilities and duties of Banner. 

1.05Directors and Officers.  The directors of Banner immediately prior to the
Effective Time shall be the directors of the Surviving Corporation, each to hold
office in accordance with the Certificate of Incorporation and Bylaws of the
Surviving Corporation.  The officers of Banner immediately prior to the
Effective Time shall be the officers of the Surviving Corporation, each to hold
office in accordance with the Certificate of Incorporation and Bylaws of the
Surviving Corporation. 

Article II PLAN OF MERGER

2.01Conversion of Stock.   

(a)At the Effective Time, and after giving effect to the Reverse Split described
in Section 5.01, each share of common stock of Banner, par value $0.0001 (the
“Banner Shares”), issued and outstanding immediately prior to the Effective Time
and all rights in respect thereof shall be converted into the right to receive
one share of common stock of Parent, par value $0.0001 (the “Parent Shares”), so
that the number of Banner Shares issued and outstanding immediately before the
Merger are converted into the right to receive an equal amount of Parent Shares.
  

(b)The Parent Shares issued and outstanding immediately before the Effective
Time shall be reduced using a Reverse Split Ratio (described in Section 5.01) on
a pro rata basis so that (a) the holders of the Banner Shares immediately prior
to the Effective Time shall receive Parent Shares such that the Parent Shares
issued to the Banner stockholders, as well as shares reserved for issuance
pursuant to the Banner Warrants (as defined in Section 2.03 hereof), equal 90%
of the total Parent Shares outstanding, plus shares reserved for issuance
pursuant to the Parent Warrants, Parent Options and Banner Warrants (each as
defined in Section 2.03 hereof) after the Effective Time and (b) the holders of
the Parent Shares immediately prior to the Effective Time shall own Parent
Shares, such that the Parent Shares owned by the Parent stockholders, plus the
shares reserved for issuance pursuant to the Parent Warrants and Parent Options,
after the Effective Time, equal 10% of: the total Parent Shares outstanding, as
well as shares reserved for issuance pursuant to the Parent Warrants, the Parent
Options and the Banner Warrants.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Banner may sell additional Banner Shares and issue warrants to purchase
additional Banner Shares prior to the Effective Date.  Further, Banner may
accept the conversion of that certain 12% Senior Secured Convertible Promissory
Note dated as of August 24, 2018, as amended or otherwise modified (the
“Convertible Note”) prior to the Effective Date.  Any issuance of Banner Shares
or warrants, including with respect to conversions of the Convertible Note,
prior to the Effective Date shall affect the Reverse Split Ratio.  

(d)Banner acknowledges and agrees that the number of Banner Shares outstanding
prior to the Effective Date of the Merger will be used by the Parent to
determine the Reverse Split Ratio, and, accordingly, Banner agrees to provide to
the Parent the number of Banner Shares outstanding approximately two weeks prior
to the anticipated Effective Date of the Merger for use by the Parent to
calculate the Reverse Split Ratio, and that after such date Banner will not
issue additional shares (or share derivatives) prior to the Effective Date. 

(e)After the Effective Date of the Merger, each holder of Banner Shares shall,
upon the surrender of the certificates representing such Banner Shares to the
registrar and transfer agent of Parent, endorsed in blank or accompanied by
stock powers executed in blank, with all signatures medallion guaranteed and
with all necessary transfer taxes and other revenue stamps affixed and acquired,
together with the investment representation letter and all other documents and
materials reasonably required by such transfer agent to be delivered in
connection therewith, be entitled to receive a certificate or certificates
evidencing the Parent Shares (or evidence that such shares have been issued in
book entry form) as provided herein. 

2.02Conversion of Common Stock of Merger Sub.  At the Effective Time, by virtue
of the Merger and without any action on the part of the holder thereof, each
share of common stock, par value $0.0001 per share, of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one fully paid and non-assessable share of common stock par value $0.0001
of the Surviving Corporation, with the same rights, powers and privileges of the
shares so converted. 

2.03Warrants and Options.  Each option (collectively the “Parent Options”) and
warrant (collectively the “Parent Warrants”) issued by the Parent and
outstanding before the Effective Time shall be reduced at the Effective Time by
the Reverse Split Ratio used to calculate the number of Parent Shares described
in Section 2.01 and the exercise price of each such option and warrant shall be
multiplied by the Reverse Split Ratio.  Each option and warrant (collectively,
the “Banner Warrants”) issued by Banner and outstanding before the Effective
Time shall be converted, by virtue of the Merger at the Effective Time, into an
option or warrant to purchase Parent Shares on the same terms and conditions for
each warrant and option as they were issued by Banner. 

2.04Dissenting Stockholders.  Any holder of Banner Shares issued and outstanding
immediately prior to the Effective Time, with respect to which appraisal rights,
if any, are available by reason of the Merger pursuant to the DGCL, who has not
voted in favor of the Merger or consented thereto in writing and who complies
with the requirements of the DGCL (the “Banner Dissenting Shares”) shall not be
entitled to receive any Parent Shares pursuant to this Article II,  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

unless such holder (the “Banner Dissenting Stockholder(s)”) fails to perfect,
effectively withdraws or loses its appraisal rights under the DGCL.  Each Banner
Dissenting Stockholder shall be entitled to receive only such rights as are
granted under the DGCL, if any.  If any Banner Dissenting Stockholder fails to
perfect, effectively withdraws or loses such appraisal rights under the DGCL,
such holder shall no longer be deemed an Banner Dissenting Stockholder and such
holder’s Banner Dissenting Shares shall thereupon be deemed to have been
converted as of the Effective Time into the right to receive that number of
Parent Shares to which such Banner Shares are entitled pursuant to this Article
II, in each case without interest.  Prior to the Effective Time, Banner shall
give Parent prompt notice of any written demands for appraisal pursuant to the
DGCL received by Banner, withdrawals of any such written demands and any other
documents or instruments received by Banner in connection therewith.  Prior to
the Effective Time, Banner shall not, except with the prior written consent of
Parent, which consent shall not unreasonably be withheld or delayed, make any
payment with respect to, or settle or offer to settle, any such demands, or
agree to do any of the foregoing.

2.05Restricted Stock.  The Parent Shares to be issued pursuant to the Merger
will not be registered and shall be characterized as “restricted securities”
under the federal securities laws, and under such laws such shares may be resold
without registration under the Securities Act of 1933, as amended (the
“Securities Act”) only in certain limited circumstances.  Each certificate
evidencing Parent Shares to be issued pursuant to the Merger shall bear a legend
in substantially the following form: 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR THE
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS. 

2.06Subsequent Actions.  If, at any time after the Effective Date, the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments, assurances or any other actions or things are necessary or
desirable to continue in, vest, perfect or confirm of record or otherwise the
Surviving Corporation’s right, title or interest in, to or under any of the
rights, properties, privileges, franchises or assets of either of its
constituent corporations acquired or to be acquired by the Surviving Corporation
as a result of, or in connection with, the Merger, or otherwise to carry out the
intent of this Agreement, the officers and directors of the Surviving
Corporation shall be authorized to execute and deliver, in the name and on
behalf of either of the constituent corporations of the Merger, all such deeds,
bills of sale, assignments and assurances and to take and do, in the name and on
behalf of each of such corporations or otherwise, all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title and interest in, to and under such rights, properties, privileges,
franchises or assets in the Surviving Corporation or otherwise to carry out the
intent of this Agreement. 

2.07Closing and Parties.  The Closing contemplated hereby shall be held at a
mutually agreed upon time and place on such date as may be agreed to in writing
by the parties (the “Closing Date”).  The Closing Date shall occur not more than
five days following the last to be satisfied of the conditions precedent to the
parties’ obligation to closing set forth in Articles VI and VII hereof.  The
Closing may be accomplished by express mail, overnight courier, conference  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

telephone call or as otherwise agreed to by the respective parties or their duly
authorized representatives.

2.08Closing Events. 

(a)Merger Sub and Parent Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Article VII, Merger Sub and Parent, as the case may be,
shall deliver to Banner at Closing all the following: 

(i)     Duly executed copies of the Certificate of Merger and Articles of
Merger; 

(ii)     A certificate of good standing, issued as of a date within ten days
prior to the Closing Date, certifying that Merger Sub is in good standing as a
corporation in the State of Delaware and Parent is in good standing as a
corporation in the State of Nevada;  

(iii)     Incumbency and specimen signature certificates dated as of the Closing
Date with respect to the officers of Parent executing this Agreement and any
other document delivered pursuant hereto on behalf of Merger Sub and Parent; 

(iv)     Copies of the resolutions of Parent’s and Merger Sub’s board of
directors and stockholder minutes or consents authorizing the execution and
performance of this Agreement and the contemplated transactions, certified by
the secretary or an assistant secretary of Parent and Merger Sub, respectively,
as of the Closing Date; 

(v)     The certificate contemplated by Section 6.04, dated the Closing Date,
signed by the president of Parent; and 

(vi)     Certificates (or book entry evidence) for the Parent Shares registered
in the names of the Banner Stockholders. 

In addition to the above deliveries, Parent shall take all steps and actions as
Banner and the Banner Stockholders may reasonably request or as may otherwise be
reasonably necessary to consummate the transactions contemplated hereby.

(b)Banner’s Deliveries.  Subject to fulfillment or waiver of the conditions set
forth in Article VI, Banner and/or Banner’s stockholders shall deliver to Parent
at Closing all the following: 

(i)     Duly executed copies of the Certificate of Merger; 

(ii)      A certificate of good standing from the Secretary of State of the
State of Delaware, issued as of a date within ten days prior to the Closing Date
certifying that Banner is in good standing as a corporation in the State of
Delaware; 

(iii)     Incumbency and specimen signature certificates dated as of the Closing
Date with respect to the officers of Banner executing this Agreement and any
other document delivered pursuant hereto on behalf of Banner; 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(iv)     Copies of the resolutions of Banner’s board of directors and
stockholder minutes or consents authorizing the execution and performance of
this Agreement and the contemplated transactions, certified by the secretary or
an assistant secretary of Banner as of the Closing Date; 

(v)     The certificate contemplated by Section 7.03, executed by the president
of Banner; and 

(vi)     Investment representation letters signed by Banner stockholders
together with their respective Banner stock certificates, medallion guaranteed
or suitable stock powers. 

In addition to the above deliveries, Banner shall take all steps and actions as
Parent may reasonably request or as may otherwise be reasonably necessary to
consummate the transactions contemplated hereby.

2.09Termination.  

(a)This Agreement may be terminated by the board of directors of either Parent
or Banner at any time prior to the Closing Date if: 

(i)     There shall be any actual or threatened in writing action or proceeding
before any court or any governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the reasonable judgment of such board of directors, made in good faith
and based upon the advice of its legal counsel, makes it inadvisable to proceed
with the transactions contemplated by this Agreement; or 

(ii)     Any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
or in the reasonable judgment of such board of directors, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange; or 

(iii)     If the Effective Time shall not have occurred by the close of business
on November 30, 2019 (the “Termination Date”), except that the Parties
acknowledge and agree that the Termination Date may be extended for regulatory
approvals of the Merger and other transactions provided for herein, including
but not limited to approvals by the SEC and the Financial Industry Regulatory
Authority and other necessary regulatory agencies; provided, however, that the
right to terminate this Agreement under this Section 2.09(a)(iii) shall not be
available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Effective
Time to occur on or before the Termination Date. 

In the event of termination pursuant to this paragraph (a) of this Section 2.09,
no obligation, right, or liability shall arise hereunder, and each party shall
bear all of the expenses incurred by it

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

in connection with the negotiation, preparation, and execution of this Agreement
and the transactions contemplated hereby.

(b)This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of Parent if: 

(i)        Stockholders of Banner owning more than ten percent (10%) of the
issued and outstanding shares of Banner capital stock perfect their
dissenter’s/appraisal rights with respect to the approval of this Agreement and
the transactions contemplated; or

(ii)         Banner shall fail to comply in any material respect with any of its
covenants or agreements contained in this Agreement or if any of the
representations or warranties of Banner contained herein shall be inaccurate in
any material respect; or

(iii)          There has been any material adverse change in the business or
financial condition of Banner.  

(c)This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of Banner if: 

(i)The stockholders of Banner fail to approve this Agreement and the
transactions contemplated hereby in the manner specified herein; or 

(ii)Parent shall fail to comply in any material respect with any of its
covenants or agreements contained in this Agreement or if any of the
representations or warranties of Merger Sub or Parent contained herein shall be
inaccurate in any material respect;  

(iii)There has been any material adverse change in the business or financial
condition of Parent; or 

(iv)Banner has not completed a financing greater than minimum net proceeds of
$1,000,000 (the “Banner Financing”). 

2.10Termination Fee.   

(a)If this Agreement is terminated by Banner pursuant to Section 2.09(c)(i), or
by Parent pursuant to Section 2.09(b), then Banner shall pay to Parent (by wire
transfer of immediately available funds), at or prior to such termination, an
amount equal to $50,000, plus Parent’s expenses actually incurred by Parent on
or prior to the termination of this Agreement.  

(b)If this Agreement is terminated by Banner pursuant to Section 2.09(c)(ii) or
(iii), then Parent shall pay to Banner (by wire transfer of immediately
available funds), at or prior to such termination, an amount equal to $50,000,
plus Banner’s expenses actually incurred by Banner on or prior to the
termination of this Agreement. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)The parties acknowledge that the agreements contained in this Section 2.10
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, Parent and Merger Sub would not have entered
into this Agreement.  Accordingly, if Banner, on the one hand, or Parent and
Merger Sub, on the other hand, shall fail to promptly pay any amount due
pursuant to this Section 2.10, and, in order to obtain such payment, the other
party commences an action that results in a judgment requiring the payment of
such fee, the non-paying party shall pay to the other party the reasonable costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such party in connection with such action. 

Article III 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub each represents and warrants to Banner that all of the
statements contained in this Article III are true as of the Execution Date and
as of the Closing Date of this Agreement (or, if made as of a specified date, as
of such date) except, in each case, as (a) set forth in the Mount Tam Disclosure
Schedules attached to this Agreement (the “Mount Tam Disclosure Schedules”); or
(c) as otherwise provided in this Agreement.  For purposes of the
representations and warranties of Parent and Merger Sub contained in this
Article III, disclosure in any section of the Mount Tam Disclosure Schedules of
any facts or circumstances shall be deemed to be an adequate response and
disclosure of such facts or circumstances with respect to all representations or
warranties by Parent or Merger Sub calling for disclosure of such information,
whether or not such disclosure is specifically associated with or purports to
respond to one or more or all of such representations or warranties, if it is
reasonably apparent on the face of the Mount Tam Disclosure Schedules that such
disclosure is applicable.  The inclusion of any information in any section of
the Mount Tam Disclosure Schedules by Parent or Merger Sub shall not be deemed
to be an admission or evidence of materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever.  

3.01Organization.  Parent is a corporation validly existing and in good standing
under the laws of the State of Nevada and its wholly-owned subsidiary, Merger
Sub, is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Parent and Merger Sub are referred to
collectively in this Agreement as “Mount Tam” and as the “Mount Tam Entities.”
 Each of the Mount Tam Entities has the corporate power and is and will be duly
authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, and there are no other jurisdictions in which it is
not so qualified in which the character and location of the assets owned by it
or the nature of the material business transacted by it requires qualification,
except where failure to do so would not have a material adverse effect on its
business, operations, properties, assets or condition.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of the articles of incorporation or bylaws of any of the
Mount Tam Entities or other agreement to which any Mount Tam Entity is a party
or by which it is bound.  True, correct and complete copies of the Articles of
Incorporation and Bylaws of each of the Mount Tam Entities, each as amended or
restated as of the date hereof, have been provided to Banner.  All minutes of
meetings (or written consents in lieu of meetings) of the Boards of Directors
(and all committees  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

thereof) of the Mount Tam Entities, and all minutes of meetings (or written
consents in lieu of meetings) of the stockholders of the Mount Tam Entities have
been, or prior to the Closing Date will have been, made available for inspection
by Banner.  Except for the ownership of Merger Sub and Mount Tam Therapeutics,
Inc. (“Therapeutics”) by Parent, none of the Mount Tam Entities has any wholly
or partially owned subsidiaries, or owns any economic, voting or management
interests in any other person.

3.02Due Authorization.  Subject to approval by its stockholders, if required by
law, Mount Tam has full power and authority to enter into this Agreement and the
Certificate of Merger and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by Mount Tam of this Agreement
have been duly and validly approved and authorized by the board of directors of
the Mount Tam Entities, and, other than approval by its stockholders, if
required by law, no other actions or proceedings on the part of Mount Tam are
necessary to authorize this Agreement, the Certificate of Merger and the
transactions contemplated hereby and thereby.  This Agreement constitutes the
legal, valid and binding obligation of Mount Tam, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
laws from time to time in effect which affect creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). 

3.03Capitalization.  As of the date of execution of this Agreement, the
authorized capitalization of Parent consists of (i) 5,000,000 shares of
preferred stock, par value $0.0001, none of which is issued and outstanding, and
(ii) 200,000,000 shares of common stock, $0.0001 par value, of which 55,710,702
shares are issued and outstanding.  Parent has reserved 10,690,000 shares of
common stock for issuance to officers, directors, employees and consultants of
Parent, of which 6,647,500 options are currently exercisable, granted pursuant
to its equity incentive plan duly adopted by the Board of Directors and approved
by Parent’s stockholders. Parent has reserved 1,009,616 shares of common stock
for issuance to warrant holders.  All issued and outstanding shares of Parent
are legally issued, fully paid, and nonassessable and not issued in violation of
the preemptive or other right of any person.  There are no dividends or other
amounts due or payable with respect to any of the shares of capital stock of
Parent. 

3.04SEC Reports; Financial Statements. 

(a)Since April 1, 2016, Parent has filed all forms, reports and documents
(including all Exhibits) required to be filed by it with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including any amendments or supplements thereto
(all Exchange Act filings with the SEC since April 1, 2016, collectively, as
well as any such forms, reports and documents filed after the date hereof, the
“Parent SEC Reports”) and, with respect to the Parent SEC Reports filed by
Parent after the date hereof and prior to the Closing Date, will deliver or make
available to via the EDGAR system all of its Parent SEC Reports in the form
filed with the SEC.  The Parent SEC Reports (i) were (and any Parent SEC Reports
filed after the date hereof will be) in all material respects prepared in
accordance with the requirements of the Securities Act or the Exchange Act, as
the case may be, and the rules and regulations promulgated thereunder, and
(ii) as of their respective filing dates, did not (and any Parent SEC Reports
filed after the date hereof will not) contain any untrue  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  On the
Closing Date, Parent shall be current in the filing of the Parent SEC Reports.

 

(b)Included in Parent SEC Reports since April 1, 2016, are (i) the audited
consolidated balance sheets of Parent as of December 31, 2018 and 2017, and the
related audited consolidated statements of operations, stockholders’ equity
(deficit), and cash flows for the fiscal years ended December 31, 2018 and 2017,
including the notes thereto, and the accompanying report of the independent
registered accountants, and (ii) the unaudited condensed consolidated balance
sheet of Parent as of June 30, 2019, and the related unaudited condensed
consolidated statements of operations, stockholders’ equity (deficit), and cash
flows for the three and six month periods ended June 30, 2019 and 2018,
respectively, together with the notes thereto. 

 

(c)The financial statements of Parent delivered pursuant to Section 3.04(b) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements.  The Parent financial statements present fairly,
in all material respects, as of their respective dates, the financial condition
of Parent.  Parent did not have, as of the date of any such financial
statements, except as and to the extent reflected or reserved against therein,
any liabilities or obligations (absolute or contingent) which should be
reflected in any financial statement or the notes thereto prepared in accordance
with generally accepted accounting principles, and all assets reflected therein
present fairly the assets of Parent in accordance with generally accepted
accounting principles.  The statements of operations and cash flows present
fairly the financial position and results of operations of Parent as of their
respective dates and for the respective periods covered thereby.  

 

(d)As of the Effective Date. Parent has filed or will file prior to the Closing
Date all tax returns required to be filed by it.  All such returns and reports
are accurate and correct in all material respects.  Parent has no liabilities
with respect to the payment of any federal, state, county, local, or other taxes
(including any deficiencies, interest, or penalties) accrued for or applicable
to the period ended on the date of the most recent balance sheet of Parent,
except to the extent reflected on such balance sheet, or for such other dates
and years and periods prior thereto for which Parent may at said date have been
liable in its own right or as transferee of the assets of, or as successor to,
any other corporation or entity, except for taxes accrued but not yet due and
payable, and  no deficiency assessment or proposed adjustment of any such tax
return is pending, proposed or contemplated.  None of such income tax returns
has been examined or is currently being examined by the Internal Revenue Service
and no deficiency assessment or proposed adjustment of any such return is
pending, proposed or contemplated.  Parent has not made any election pursuant to
the provisions of any applicable tax laws (other than elections that relate
solely to methods of accounting, depreciation, or amortization) that would have
an adverse effect on Parent, its financial condition, its business as presently
conducted or proposed to be conducted, or  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

any of its respective properties or assets.  There are no outstanding agreements
or waivers extending the statutory period of limitation applicable to any tax
return of Parent.

 

(e)Except as disclosed in the Parent SEC Reports, the books and records,
financial and otherwise, of Parent are in all material respects complete and
correct and have been maintained in accordance with sound business and
bookkeeping practices so as to accurately and fairly reflect, in reasonable
detail, the transactions and dispositions of the assets of Parent, and Parent
has maintained a system of internal accounting controls sufficient to provide
reasonable assurances that: (i) transactions have been and are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals, and
appropriate action is taken with respect to any differences. 

 

3.05Information.  The information concerning Parent and Merger Sub set forth in
this Agreement, Parent SEC Reports and in the Mount Tam Disclosure Schedules is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.  Parent shall cause the Mount Tam Disclosure Schedules to be
updated after the date hereof up to and including the Closing Date. 

3.06Absence of Certain Changes or Events.  Except as set forth in this Agreement
or the Mount Tam Disclosure Schedules, since June 30, 2019: 

(a)There has not been (i) any adverse change in the business, operations,
properties, level of inventory, assets, or condition of the Mount Tam Entities
or (ii) any damage, destruction, or loss to the Mount Tam Entities (whether or
not covered by insurance)  adversely affecting the business, operations,
properties, assets, or condition of the Mount Tam Entities; 

 

(b)None of the Mount Tam Entities has (i) amended its articles of incorporation
or bylaws; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of the Mount Tam Entities; (iv) made any
change in its method of management, operation, or accounting; (v) entered into
any other transactions; (vi) made any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or termination
payment to any present or former officer or employee; (vii) increased the rate
of compensation payable or to become payable by it to any of its officers or
directors or any of its employees; or (viii) established any profit-sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement made to, for, or with its officers,
directors, or employees;  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Except as set forth on Schedule 3.06(c) of the Mount Tam Disclosure
Schedules, none of the Mount Tam Entities has (i) granted or agreed to grant any
options, warrants, or other rights for its stocks, bonds, or other corporate
securities calling for the issuance thereof; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Parent balance sheet and current liabilities incurred since that date in
the ordinary course of business; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights; (v) canceled, or agreed to
cancel, any debts or claims; (vi) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Mount Tam Entities;
or (vii) issued, delivered, or agreed to issue or deliver any stock, bonds, or
other corporate securities including debentures (whether authorized and unissued
or held as treasury stock); and 

 

(d)To their best knowledge, the Mount Tam Entities have not become subject to
any law or regulation which materially and adversely affects, or in the future
would be reasonably expected to adversely affect, the business, operations,
properties, assets, or condition of the Mount Tam Entities. 

 

3.07Title and Related Matters.  Except as provided herein or disclosed in the
Parent balance sheet and the notes thereto, the Mount Tam Entities have good and
marketable title to all of their properties, inventory, interests in properties,
and assets, which are reflected in the most recent Parent balance sheet or
acquired after that date (except properties, interests in properties, and assets
sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all mortgages, liens, pledges, charges, or
encumbrances, except (i) statutory liens or claims not yet delinquent; and (ii)
such imperfections of title and easements as do not, and will not, materially
detract from, or interfere with, the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties. To the best knowledge of Parent, the
business of the Mount Tam Entities as currently conducted does not infringe on
the copyright, patent, trade secret, know-how, or other proprietary right of any
other person or entity and comprises all such rights necessary to permit the
operation of the businesses of the Mount Tam Entities as now being conducted or
as contemplated. 

3.08Litigation and Proceedings.  Except as set forth on Schedule 3.08 of the
Mount Tam Disclosure Schedules or the Parent SEC Reports, there are no actions,
suits, or administrative or other proceedings pending or, to their knowledge,
threatened by or against the Mount Tam Entities or adversely affecting the Mount
Tam Entities or their properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  Parent does not have any knowledge of any default on
the part of the Mount Tam Entities with respect to any judgment, order, writ,
injunction, decree, award, rule, or regulation of any court, arbitrator, or
governmental agency or instrumentality. 

3.09Contracts.  Except as otherwise disclosed in Schedule 3.09 of the Mount Tam
Disclosure Schedules:   

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)There are no material contracts, agreements, franchises, license agreements,
or other commitments to which any of the Mount Tam Entities is a party or by
which any of the Mount Tam Entities or their properties are bound; 

 

(b)All contracts, agreements, franchises, license agreements, and other
commitments to which any of the Mount Tam Entities is a party or by which its
properties are bound and which are material to the consolidated operations or
financial condition of Parent are valid and enforceable by the Mount Tam
Entities in all material respects; 

 

(c)The Mount Tam Entities are not a party to or bound by, and its properties are
not subject to, any material contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award which materially and adversely affects, or in
the future may (as far as Parent can now foresee) materially and adversely
affect, the business, operations, properties, assets, or condition of the Mount
Tam Entities; and 

 

(d)None of the Mount Tam Entities is a party to any oral or written (i) contract
for the employment of any officer, director, or employee which is not terminable
on 30 days (or less) notice; (ii) profit-sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, agreement, or
arrangement covered by Title IV of the Employee Retirement Income Security Act,
as amended; (iii) agreement, contract, or indenture relating to the borrowing of
money; (iv) guarantee of any obligation, other than one on which a Mount Tam
Entity is a primary obligor, for the borrowing of money or otherwise, excluding
endorsements made for collection and other guarantees of obligations, which, in
the aggregate do not exceed $30,000; (v) consulting or other similar contract
with an unexpired term of more than one year or providing for payments in excess
of $30,000 in the aggregate; (vi) collective bargaining agreement; (vii)
agreement with any present or former officer or director of Parent or any
subsidiary; or (viii) contract, agreement, or other commitment involving
payments by it of more than $30,000 in the aggregate. 

 

3.10Material Contract Defaults.  None of the Mount Tam Entities is in default in
any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets, or condition of the Mount Tam Entities considered as whole,
and there is no event of default or other event which, with notice or lapse of
time or both, would constitute a default in any material respect under any such
contract, agreement, lease, or other commitment in respect of which the Mount
Tam Entities have not taken adequate steps to prevent such a default from
occurring. 

3.11No Conflict with Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any indenture, mortgage, deed of trust, or other contract, agreement, or
instrument to which any of the Mount Tam Entities is a party or to which any of
its properties or operations are subject. 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

3.12Governmental Authorizations.  The Mount Tam Entities have all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable them to conduct their business in all material respects as
conducted on the Execution Date of this Agreement.  Except for compliance with
federal and state securities and corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Mount Tam Entities of this Agreement and the
consummation by the Mount Tam Entities of the transactions contemplated hereby. 

3.13Compliance with Laws and Regulations.  The Mount Tam Entities have complied
with all applicable statutes and regulations of any federal, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of the Mount Tam Entities or except to the extent that
noncompliance would not result in the occurrence of any material liability for
the Mount Tam Entities. 

3.14Insurance.  All of the Mount Tam Entities’ insurance policies are in full
force and effect, all premiums with respect thereto covering all periods up to
and including the Closing Date have been, or prior to the Closing Date, will be,
paid, and no notice of cancellation or termination has been received with
respect to any such policy.  Such insurance policies provide the types and
amounts of insurance customarily obtained by businesses of similar size and
character of operations to the businesses of the Mount Tam Entities.  None of
the Mount Tam Entities has been refused any insurance with respect to its assets
or operations; and its insurance coverage has not been limited by any insurance
carrier to which it has applied for any such insurance, or with which it has
carried insurance, in each case during the two years preceding the date hereof. 

3.15Environmental.  Each Mount Tam Entity is in compliance in all material
respects with all applicable federal, state and local laws and regulations
governing the environment, public health and safety and employee health and
safety (including all provisions of the Occupational Safety and Health
Administration (OSHA) and no charge, complaint, action, suit, proceeding,
hearing, investigation, claim, demand or notice has been filed or commenced
against any Mount Tam Entity and, to the knowledge of Parent, no such charge,
complaint, action, suit, proceeding, hearing, investigation, claim, demand or
notice is pending or has been threatened. 

3.16Employee Relations.  Each of the Mount Tam Entities has complied in all
material respects with all applicable laws, rules, and regulations that relate
to prices, wages, hours, harassment, disabled access, and discrimination in
employment and collective bargaining and to the operation of its business and is
not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  Parent believes that the relationships
between the Mount Tam Entities and their employees are satisfactory.  None of
the Mount Tam Entities has a union. 

3.17Officer, Director and Promoter’s Information.  Since April 1, 2016, no Mount
Tam Entity, nor any of its respective officers, directors or promoters, has been
the subject of: 

(a)A bankruptcy petition filed by or against any business of which the Mount Tam
Entity or such other person was a general partner or executive officer either at
the time of the bankruptcy or within two years prior to that time; 

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)A conviction in a criminal proceeding or a pending criminal proceeding
(excluding traffic violations and other minor offenses); 

(c)Any order, judgment, or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining, barring, suspending or otherwise limiting the Mount Tam Entity or any
such other person from involvement in any type of business, securities or
banking activities; or 

(d)A finding by a court of competent jurisdiction (in a civil action), the SEC,
or the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated. 

3.18Broker Fees.  The Mount Tam Entities have not incurred, nor will they incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby. 

3.19 Board Approval.   

(a)The board of directors of Parent has duly adopted resolutions: (i) approving
and declaring advisable this Agreement, the Merger and the transactions
contemplated hereby (such approvals having been made in accordance with the
Nevada Revised Statutes); (ii) determining that the terms of the Merger are fair
to and in the best interests of Parent, Merger Sub and Parent’s stockholders;
and (c) as sole stockholder of Merger Sub, approving and adopting this Agreement
and the Merger, which resolutions have not been modified, supplemented or
rescinded and remain in full force and effect. 

(b)The board of directors of Merger Sub has duly adopted resolutions: (i)
approving and declaring advisable this Agreement, the Merger and the
transactions contemplated hereby (such approvals having been made in accordance
with the DGCL); (ii) determining that the terms of the Merger are fair to and in
the best interests of Merger Sub and Merger Sub’s stockholder; and (c)
recommending that the stockholder of Merger Sub approve and adopt this Agreement
and the Merger, which resolutions have not been modified, supplemented or
rescinded and remain in full force and effect. 

 

Article IV REPRESENTATIONS AND WARRANTIES OF BANNER

Banner represents and warrants to Parent and Merger Sub that all of the
statements contained in this Article IV are true as of the Execution Date and as
of the Closing Date of this Agreement (or, if made as of a specified date, as of
such date) except, in each case, as (a) set forth in the Banner Disclosure
Schedules attached to this Agreement (the “Banner Disclosure Schedules”); or (b)
as otherwise provided in this Agreement.  For purposes of the representations
and warranties of Banner contained in this Article  IV, disclosure in any
section of the Banner Disclosure Schedules of any facts or circumstances shall
be deemed to be an adequate response and disclosure of such facts or
circumstances with respect to all representations or warranties by Banner
calling for disclosure of such information, whether or not such disclosure is
specifically associated with or purports to respond to one or more or all of
such representations or warranties, if

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

it is reasonably apparent on the face of the Banner Disclosure Schedules that
such disclosure is applicable.  The inclusion of any information in any section
of the Banner Disclosure Schedules by Banner shall not be deemed to be an
admission or evidence of materiality of such item, nor shall it establish a
standard of materiality for any purpose whatsoever.

4.01Organization.  Banner is a corporation validly existing and in good standing
under the laws of the State of Delaware.  Banner has the corporate or other
power and is and will be duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there are no other
jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of the articles of
incorporation, bylaws, articles of organization or operating agreement of Banner
or other agreement to which Banner is a party or by which it is bound.  True,
correct and complete copies of the Articles of Incorporation and Bylaws of
Banner, each as amended or restated as of the date hereof, have been provided to
Parent.  All minutes of meetings (or written consents in lieu of meetings) of
the board of directors (and all committees thereof) of Banner, and all minutes
of meetings (or written consents in lieu of meetings) of the stockholders of
Banner have been, or prior to the Closing Date will have been, made available
for inspection by Parent.  Banner does not have any wholly or partially owned
subsidiaries, nor does it own any economic, voting or management interests in
any other person. 

4.02Due Authorization.  Subject to approval by its stockholders, if required by
law, Banner has full power and authority to enter into this Agreement and the
Delaware Certificate of Merger and to consummate the transactions contemplated
hereby and thereby.  The execution, delivery and performance by Banner of this
Agreement have been duly and validly approved and authorized by the board of
directors of Banner, and, other than approval by its stockholders, if required
by law, no other actions or proceedings on the part of Banner are necessary to
authorize this Agreement, the Delaware Certificate of Merger and the
transactions contemplated hereby and thereby.  This Agreement constitutes the
legal, valid and binding obligation of Banner, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
laws from time to time in effect which affect creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). 

4.03Capitalization.  The authorized capitalization of Banner consists of
5,000,000 of shares of preferred stock, $0.0001 par value of which 10,000 are
issued and outstanding, and 45,000,000 shares of common stock, $0.0001 par
value, of which 5,565,976 are issued and outstanding.  All issued and
outstanding shares of Banner are legally issued, fully paid, and nonassessable
and not issued in violation of the preemptive or other right of any person.
 There are no dividends or other amounts due or payable with respect to any of
the shares of capital stock of Banner.  There are 706,896 warrants to purchase
Banner Shares at an exercise price equal to a 30% discount to the price offered
at a potential initial public offering of Banner Shares.   

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

4.04Financial Statements. 

(a)Included in Schedule 4.04 of the Banner Disclosure Schedules are (i) the
audited consolidated balance sheets of Banner as of December 31, 2018, and the
related unaudited consolidated statements of operations, stockholders’ equity
(deficit), and cash flows for the twelve months ended December 31, 2018,
including the notes thereto, and (ii) the unaudited condensed consolidated
balance sheet of Banner as of June 30, 2019, and the related unaudited condensed
consolidated statements of operations, stockholders’ equity (deficit), and cash
flows for the six month period ended June 30, 2019, together with the notes
thereto.   

 

(b)The financial statements of Banner delivered pursuant to Section 4.04(a) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements.  The Banner financial statements present fairly,
in all material respects, as of their respective dates, the financial condition
of Banner.  Banner did not have, as of the date of any such financial
statements, except as and to the extent reflected or reserved against therein,
any liabilities or obligations (absolute or contingent) which should be
reflected in any financial statement or the notes thereto prepared in accordance
with generally accepted accounting principles, and all assets reflected therein
present fairly the assets of Banner in accordance with generally accepted
accounting principles.  The statements of operations and cash flows present
fairly the financial position and result of operations of Banner as of their
respective dates and for the respective periods covered thereby.  

 

(c)As of the Effective Date, Banner has filed or will file prior to the Closing
Date all tax returns required to be filed by it from its inception to the
Closing Date.  All such returns and reports are accurate and correct in all
material respects.  Banner has no material liabilities with respect to the
payment of any federal, state, county, local, or other taxes (including any
deficiencies, interest, or penalties) accrued for or applicable to the period
ended on the date of the most recent balance sheet of Banner, except to the
extent reflected on such balance sheet, or for such other dates and years and
periods prior thereto for which Banner may at said date have been liable in its
own right or as transferee of the assets of, or as successor to, any other
corporation or entity, except for taxes accrued but not yet due and payable, and
no deficiency assessment or proposed adjustment of any such tax return is
pending, proposed or contemplated.  None of such income tax returns has been
examined or is currently being examined by the Internal Revenue Service and no
deficiency assessment or proposed adjustment of any such return is pending,
proposed or contemplated.  Banner has not made any election pursuant to the
provisions of any applicable tax laws (other than elections that relate solely
to methods of accounting, depreciation, or amortization) that would have an
adverse effect on Banner, its financial condition, its business as presently
conducted or proposed to be conducted, or any of its respective properties or
assets.  There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any tax return of Banner. 

 

(d)The books and records, financial and otherwise, of Banner are in all material
respects complete and correct and have been maintained in accordance with  

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

sound business and bookkeeping practices so as to accurately and fairly reflect,
in reasonable detail, the transactions and dispositions of the assets of Banner,
and Banner has maintained a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions have been and are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals, and
appropriate action is taken with respect to any differences.

 

4.05Information.  The information concerning Banner set forth in this Agreement
and in the Banner Disclosure Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  Banner shall cause
the Banner Disclosure Schedules to be updated after the date hereof up to and
including the Closing Date. 

4.06Absence of Certain Changes or Events.  Except as set forth in this
Agreement, since June 30, 2019: 

(a)There has not been (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of Banner or
(ii) any damage, destruction, or loss to Banner materially and adversely
affecting the business, operations, properties, assets, or conditions of
Banner. 

 

(b)Banner has not (i) amended its articles of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to its stockholders or
purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
and material considering the business of Banner; (iv) made any material change
in its method of accounting; (v) entered into any other material transactions
other than those contemplated by this Agreement; (vi) made any material accrual
or material arrangement for or payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee; or (vii) made any material increase in any profit-sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with their officers, directors,
or employees;  

 

(c)Banner has not (i) granted or agreed to grant any options, warrants, or other
rights for its shares, bonds, or other securities calling for the issuance
thereof; (ii) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) except
liabilities incurred in the ordinary course of business; (iii) paid any material
obligation or liability (absolute or contingent) other than current liabilities
reflected in or shown on the most recent Banner balance sheet and current
liabilities incurred since that date in the ordinary course of business;  

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(iv) sold or transferred, or agreed to sell or transfer, any of its material
assets, properties, or rights, or agreed to cancel, any material debts or
claims; (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Banner; or (vi) issued, delivered, or
agreed to issue or deliver any stock, bonds, or other company securities
including debentures (whether authorized and unissued or held as treasury
shares); and

 

(d)To the best knowledge of Banner, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Banner.   

 

4.07Title and Related Matters.  Except as provided herein or disclosed in the
Banner balance sheet and the notes thereto, Banner has good and marketable title
to all of its properties, inventory, interests in properties, and assets, which
are reflected in the most recent Banner balance sheet or acquired after that
date (except properties, interests in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all mortgages, liens, pledges, charges, or encumbrances, except (i) statutory
liens or claims not yet delinquent; and (ii) such imperfections of title and
easements as do not, and will not, materially detract from, or interfere with,
the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties. To the best knowledge of Banner, the business of Banner as currently
conducted does not infringe on the copyright, patent, trade secret, know-how, or
other proprietary right of any other person or entity and comprises all such
rights necessary to permit the operation of the businesses of Banner as now
being conducted or as contemplated. 

4.08Litigation and Proceedings. Except as otherwise disclosed in Schedule 4.08
of the Banner Disclosure Schedules, there are no material actions, suits, or
proceedings pending or, to the knowledge of Banner, threatened by or against
Banner or adversely affecting Banner, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  Banner does not have any knowledge of any default on
the part of Banner with respect to any judgment, order, writ, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality. 

4.09Contracts.  Except as otherwise disclosed in Schedule 4.09 of the Banner
Disclosure Schedules:  

(a)There are no material contracts, agreements, franchises, license agreements,
or other commitments to which Banner is a party or by which Banner or its
properties are bound; 

 

(b)All contracts, agreements, franchises, license agreements, and other
commitments to which Banner is a party or by which its properties are bound and
which are material to the consolidated operations or financial condition of
Banner are valid and enforceable by Banner in all material respects; 

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Banner is not a party to or bound by, and its properties are not subject to,
any material contract, agreement, other commitment or instrument; any charter or
other corporate restriction; or any judgment, order, writ, injunction, decree,
or award which materially and adversely affects, or in the future may (as far as
Banner can now foresee) materially and adversely affect, the business,
operations, properties, assets, or condition of Banner; and 

 

(d)Banner is not a party to any oral or written (i) contract for the employment
of any officer, director, or employee which is not terminable on 30 days (or
less) notice;  (ii) profit-sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, agreement, or arrangement
covered by Title IV of the Employee Retirement Income Security Act, as amended;
(iii) agreement, contract, or indenture relating to the borrowing of money; (iv)
guarantee of any obligation, other than one on which Banner is a primary
obligor, for the borrowing of money or otherwise, excluding endorsements made
for collection and other guarantees of obligations, which, in the aggregate do
not exceed $30,000; (v) consulting or other similar contract with an unexpired
term of more than one year or providing for payments in excess of $30,000 in the
aggregate; (vi) collective bargaining agreement; (vii) agreement with any
present or former officer or director of Banner or any subsidiary; or (viii)
contract, agreement, or other commitment involving payments by it of more than
$30,000 in the aggregate. 

 

4.10Material Contract Defaults.  Banner is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Banner considered as whole, and there is no event of default or
other event which, with notice or lapse of time or both, would constitute a
default in any material respect under any such contract, agreement, lease, or
other commitment in respect of which Banner has not taken adequate steps to
prevent such a default from occurring. 

4.11Intellectual Property.  Except as disclosed on Schedule 4.11 of the Banner
Disclosure Schedules: 

(a)Banner’s material intellectual property is either licensed or owned by
Banner, in each case free and clear of all liens other than any right of any
third party as owner or licensor or licensee under a contract affecting such
Intellectual Property, with royalties as set forth on Schedule 4.11 of the
Banner Disclosure Schedules; 

(b)Banner’s material intellectual property is not the subject of any pending or,
to the knowledge of Banner, threatened litigation or claim of infringement; 

(c)Banner has not granted any license, or agreed to pay or receive any royalty
in respect of, any Intellectual Property except as set forth on Schedule 4.11 of
the Banner Disclosure Schedules; 

(d)No material license or royalty agreement to which Banner is a party is in
breach or default by Banner or, to the knowledge of Banner, any other party
thereto; and no such license or royalty agreement is or has been the subject of
any notice of termination given or threatened in writing by any person; 

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)Banner has not received any notice contesting its rights to use any
intellectual property as set forth on Schedule 4.11 of the Banner Disclosure
Schedules; 

(f)Banner has not granted any license or agreed to pay or receive any royalty in
respect of any material intellectual property except as set forth on Schedule
4.11 of the Banner Disclosure Schedules; and 

 

(g)Banner has not violated the intellectual property rights of any third party. 

 

4.12No Conflict with Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Banner is a party or to which any of
its properties or operations are subject. 

4.13Governmental Authorizations.  Banner has all licenses, franchises, permits,
and other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the Execution Date
of this Agreement.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
Banner of this Agreement and the consummation by Banner of the transactions
contemplated hereby. 

4.14Compliance with Laws and Regulations.  Banner has complied with all
applicable statutes and regulations of any federal, state, or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of Banner or except to the extent that noncompliance would not result
in the occurrence of any material liability for Banner.  

4.15Insurance.  All of Banner’s insurance policies are in full force and effect,
all premiums with respect thereto covering all periods up to and including the
Closing Date have been, or prior to the Closing Date, will be, paid, and no
notice of cancellation or termination has been received with respect to any such
policy.  Such insurance policies provide the types and amounts of insurance
customarily obtained by businesses of similar size and character of operations
to the businesses of Banner.  Banner has not been refused any insurance with
respect to its assets or operations; and its insurance coverage has not been
limited by any insurance carrier to which it has applied for any such insurance,
or with which it has carried insurance, in each case during the two years
preceding the date hereof. 

4.16Environmental.  Banner is in compliance in all material respects with all
applicable federal, state and local laws and regulations governing the
environment, public health and safety and employee health and safety (including
all provisions of the Occupational Safety and Health Administration (OSHA) and
no charge, complaint, action, suit, proceeding, hearing, investigation, claim,
demand or notice has been filed or commenced against Banner and, to the
knowledge of Banner, no such charge, complaint, action, suit, proceeding,
hearing, investigation, claim, demand or notice is pending or has been
threatened. 

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

4.17Employee Relations.  Banner has complied in respect of its business in all
material respects with all applicable laws, rules, and regulations that relate
to prices, wages, hours, harassment, disabled access, and discrimination in
employment and collective bargaining and to the operation of its business and is
not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  Banner believes that the relationships
between Banner and its employees are satisfactory. 

4.18Officer, Director and Promoter’s Information.  During the past five (5)
years, neither Banner, nor any of its respective officers, directors or
promoters, has been the subject of: 

(a)A bankruptcy petition filed by or against any business of which Banner or
such other person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time; 

(b)A conviction in a criminal proceeding or a pending criminal proceeding
(excluding traffic violations and other minor offenses); 

(c)Any order, judgment, or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining, barring, suspending or otherwise limiting Banner or any such other
person from involvement in any type of business, securities or banking
activities; or 

(d)A finding by a court of competent jurisdiction (in a civil action), the SEC,
or the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated. 

4.19Broker Fees.  Except as set forth on Schedule 4.19 of the Banner Disclosure
Schedules, Banner has not incurred, nor will they incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or
investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby. 

4.20Board Approval. The board of directors of Banner has duly adopted
resolutions: (a) approving and declaring advisable this Agreement, the Merger
and the transactions contemplated hereby (such approvals having been made in
accordance with the DGCL); (b) determining that the terms of the Merger are fair
to and in the best interests of Banner and its stockholders; and (c)
recommending that the stockholders of Banner approve and adopt this  

Agreement and the Merger, which resolutions have not been modified, supplemented
or rescinded and remain in full force and effect.

 

ARTICLE V COVENANTS

 

5.01Parent Amendments to Charter.  Prior to the Effective Time, Parent shall
amend its articles of incorporation to provide for (a) a reverse stock split
(the “Reverse Split”) with a range from 1:40 to 1:100 (the “Reverse Split
Ratio”) and (b) a name change to MTB Corp. (the “Name Change”). 

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.02Stockholder Action.  As soon as practicable following the Execution Date of
this Agreement, Merger Sub and Banner shall each obtain approval by their
stockholders of the Merger, this Agreement, and the transactions contemplated
hereby. 

5.03Banner Financial Statements.  In addition to the audited financial
statements of Banner included in Schedule 4.04 of the Banner Disclosure
Schedules, prior to Closing, Banner shall cause to be prepared and delivered to
Parent: (i) unaudited combined pro forma financial statements of Parent and
Banner at December 31, 2018; and (ii) any additional financial statements and
information of Banner that is required to be filed by Parent with the SEC as a
result of its acquisition of Banner (the foregoing, the “Audit”).  All such
financial statements shall be prepared in accordance with the rules and
regulations of the SEC and PCAOB. The audited and unaudited financial statements
of Banner shall not indicate any material adverse change in the financial
position of Banner from the information set forth in the financial statements
referred to in Section 4.04(a).   

5.04Supplement to Disclosure Schedules.  From time to time prior to the Closing,
the parties shall supplement or amend the disclosure schedules hereto with
respect to any matter hereafter arising or of which it becomes aware after the
date hereof, which, if existing, occurring or known at the Execution Date of
this Agreement, would have been required to be set forth or described in the
disclosure schedules (each a “Schedule Supplement”). Any disclosure in any such
Schedule Supplement shall not be deemed to have cured any inaccuracy in or
breach of any representation or warranty contained in this Agreement for
purposes of the termination rights contained in this Agreement. 

5.05No Other Negotiations.  Starting on the Execution Date and until the earlier
of the Closing or the termination of this Agreement, Parent, Banner, and their
respective affiliates, subsidiaries, agents and representatives shall not (i)
solicit, encourage, directly or indirectly, any inquiries, discussions or
proposals for, (ii) continue, propose or enter into any negotiations or
discussions looking toward, or (iii) enter into any agreement or understanding
providing for, any acquisition of any of their respective capital stock or any
part of their assets or businesses.  In addition, Parent, Banner and their
respective affiliates, subsidiaries, agents and representatives shall not
provide any information to any Person (other than as contemplated by this
Agreement) for the purpose of evaluating or determining whether to make or
pursue any such inquiries or proposals with respect to any such acquisition of
capital stock, assets or business of either Parent, Merger Sub or Banner.
 Parent and Banner shall each notify the other immediately of any such inquiries
or proposals or requests for information.  For the purpose of clarity, this
Section 5.05 shall not prohibit Banner from talking with financing sources which
could finance the combined Mount Tam-Banner company. 

5.06Reasonable Best Efforts.  Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties hereto shall, and shall cause its
subsidiaries to, use its reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper, or advisable to
consummate and make effective, and to satisfy all conditions to, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including: (i) the obtaining of all necessary permits, waivers, and actions or
nonactions from governmental authorities and the making of all necessary
registrations and filings (including filings with governmental authorities) and
the taking of all steps as may be necessary to obtain an approval or waiver
from, or to avoid an  

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

action or proceeding by, any governmental authorities; (ii) the obtaining of all
necessary consents or waivers from third parties; and (iii) the execution and
delivery of any additional instruments necessary to consummate the Merger and to
fully carry out the purposes of this Agreement. Parent will take all action
necessary to cause Merger Sub to perform its obligations under this Agreement
and to consummate the Merger on the terms and conditions set forth in this
Agreement. Banner and Parent shall, subject to applicable law, promptly: (A)
cooperate and coordinate with the other in the taking of the actions
contemplated by clauses (i), (ii), and (iii) immediately above; and (B) supply
the other with any information that may be reasonably required in order to
effectuate the taking of such actions. Each party hereto shall promptly inform
the other party or parties hereto, as the case may be, of any communication from
any governmental authority regarding any of the transactions contemplated by
this Agreement. If Banner or Parent receives a request for additional
information or documentary material from any governmental authority with respect
to the transactions contemplated by this Agreement, then it shall use reasonable
best efforts to make, or cause to be made, as soon as reasonably practicable and
after consultation with the other party, an appropriate response in compliance
with such request, and, if permitted by applicable law and by any applicable
governmental authority, provide the other party’s counsel with advance notice
and the opportunity to attend and participate in any meeting with any
governmental authority in respect of any filing made thereto in connection with
the transactions contemplated by this Agreement.

5.07Access to Information and Facilities; Confidentiality. 

(a)From and after the Execution Date of this Agreement, Banner shall allow
Parent and its representatives access during normal business hours to all of the
facilities, properties, books, contracts, commitments and records of Banner and
shall make the officers and employees of Banner available to Parent and its
representatives as Parent or its representatives shall from time to time
reasonably request.  Parent and its representatives shall be furnished with any
and all information concerning Banner, which Parent or its representatives
reasonably request and can be obtained by Banner without unreasonable effort or
expense. 

 

(b)From and after the Execution Date of this Agreement, Parent shall allow
Banner and its representatives access during normal business hours to all of the
facilities, properties, books, contracts, commitments and records of Parent and
its subsidiaries and shall make the officers and employees of Parent available
to Banner and its representatives as Banner or its representatives shall from
time to time reasonably request.  Banner and its representatives shall be
furnished with any and all information concerning Parent and its subsidiaries,
which Banner or its representatives reasonably request and can be obtained by
Parent without unreasonable effort or expense. 

 

(c)Each of Banner, Merger Sub, Parent and their Affiliates, directors, officers,
employees, representatives and agents agree as follows with respect to any
Confidential information of any other party that may be disclosed to it: 

 

(i)As used herein, the “Confidential Information” of a party shall mean all
information concerning or relating to the business, operations, financial
condition or prospects of such party or any of its Affiliates, regardless of the
form in which such information appears and whether or not such information has
been  

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

reduced to a tangible form, and shall specifically include (i) all information
regarding the officers, directors, employees, equity holders, customers,
suppliers, distributors, sales representatives and licensees of such party and
its Affiliates, in each case whether present or prospective, (ii) all
inventions, discoveries, trade secrets, processes, techniques, methods,
formulae, ideas and know-how of such party and its Affiliates, (iii) all
financial statements, audit reports, budgets and business plans or forecasts of
such party and its Affiliates and (iv) all information concerning or related to
the Merger contemplated hereby; provided, that the Confidential Information of a
party shall not include (a) information which is or becomes generally known to
the public through no act or omission of the other party and (b) information
which has been lawfully obtained by the other party from a source other than the
party to whom such Confidential Information belongs (or any of its Affiliates or
their respective officers, directors, employees, equity holders or agents) so
long as, in the case of information obtained from a third party, such third
party was or is not, directly or indirectly, subject to an obligation of
confidentiality owed to the party to whom such Confidential Information belongs
or any of its Affiliates at the time such Confidential Information was or is
disclosed to the other party. As used herein, an “Affiliate” of a party shall
mean an entity which controls, is controlled by or is under common control with
such party, and the term “control” shall mean, with respect to any entity, the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such entity, whether through ownership of voting
securities, by contract or otherwise.

(ii)Except as otherwise permitted by Section 5.07(c)(iii) below, each party
agrees that it will not, without the prior written consent of the other party,
disclose or use for its own benefit any Confidential Information of the other
party.   

 

(iii)Notwithstanding Section 5.07(c)(ii) above, each of the parties shall be
permitted to:  

 

1)Disclose Confidential Information of the other party to its officers,
directors, employees, equity holders, lenders, counsel, accountants and other
agents, but only to the extent reasonably necessary in order for such party to
perform its obligations and exercise its rights and remedies hereunder, and such
party shall take all such action as shall be necessary or desirable in order to
ensure that each of such persons maintains the confidentiality of any
Confidential Information that is so disclosed, and shall be responsible for the
actions of such persons; and  

2)Disclose Confidential Information of the other party to the extent, but only
to the extent, required by law; provided, that prior to making any disclosure
pursuant to this clause, the party required to make such disclosure (the
“Disclosing Party”) shall notify the other party (the “Affected Party”) of the
same, and the Affected Party shall have the right to participate with the
Disclosing Party in determining the amount and type of Confidential Information
of the Affected Party, if any, which must be disclosed in order to comply with
applicable law. Disclosing Party will cooperate with Affected Party should
Disclosing Party elect to contest the necessity of disclosure.   

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(iv)If negotiations concerning the transactions contemplated hereby shall cease
without the Merger being consummated then, promptly after the written request of
either party, the other party shall return to the requesting party all
Confidential Information (including all duplicates and copies thereof) of the
requesting party which is in tangible or electronic form and which is then in
its possession (or in the possession of any of its officers, directors,
employees, equity holders or agents).   

(v)The parties acknowledge and agree that each would be irreparably damaged in
the event that any of the provisions of this Section are not performed by the
other in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Section by the other and shall have the
right to specifically enforce this Section and the terms and provisions hereof
against the other, in addition to any other remedy to which such aggrieved party
may be entitled at law or in equity. 

5.08Pre-Closing Activities of Parent and Banner 

(a)From and after the Execution Date of this Agreement until the Closing Date
and except as set forth in the respective schedules to be delivered by Parent
and Banner pursuant hereto or as permitted or contemplated by this Agreement,
Parent and Banner will each: 

 

(i)Carry on its business in substantially the same manner as it has heretofore; 

 

(ii)Maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it; 

 

(iii)Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business; 

 

(iv)Use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationships with its
material suppliers and customers; 

 

(v)Duly and timely file for all taxable periods ending on or prior to the
Closing Date all federal, state, county, and local tax returns required to be
filed by or on behalf of such entity or for which such entity may be held
responsible and shall pay, or cause to pay, all taxes required to be shown as
due and payable on such returns, as well as all installments of tax due and
payable during the period commencing on the Execution Date of this Agreement and
ending on the Closing Date; and 

 

(vi)Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities. 

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)From and after the Execution Date of this Agreement and except as provided
herein until the Closing Date, Parent and Banner will not without the prior
written approval of the other: 

 

(i)Make any change in its articles of incorporation or bylaws or effect any
recapitalization except as specifically provided herein; or 

 

(ii)Enter into or amend any material contract, agreement, or other instrument of
any of the types described in such party’s Disclosure Schedules, except that a
party may enter into or amend any contract, agreement, or other instrument in
the ordinary course of business. 

 

(c)Banner will use its commercially reasonable to have the Audit completed as
soon as practicable after the Execution Date of this Agreement. 

 

5.09Notices of Significant Events.  From and after the Execution Date of this
Agreement until the Effective Time, each party hereto shall promptly notify the
other party hereto of: (a) the occurrence, or non-occurrence, of any event that
would be likely to cause any condition to the obligations of any party to effect
the Merger and the other transactions contemplated by this Agreement not to be
satisfied; or (b) the failure of Banner or Parent, as the case may be, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it pursuant to this Agreement which would reasonably be expected to
result in any condition to the obligations of any party to effect the Merger and
the other transactions contemplated by this Agreement not to be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 5.09
shall not cure any breach of any representation or warranty requiring disclosure
of such matter prior to the Execution Date of this Agreement or otherwise limit
or affect the remedies available hereunder to the party receiving such notice. 

5.10Consents and Approvals.   

(a)Banner shall use commercially reasonable efforts to obtain all consents,
approvals, certificates and other documents required in connection with the
performance by it of this Agreement and the consummation of the transactions
contemplated hereby.  Banner shall make all filings, applications, statements
and reports to all governmental authorities and other persons that are required
to be made prior to the Closing Date by or on behalf of Banner pursuant to
applicable law or any material contract of Banner in connection with this
Agreement and the transactions contemplated hereby. 

(b)Parent shall use commercially reasonable efforts to obtain all consents,
approvals, certificates and other documents required in connection with the
performance by it of this Agreement and the consummation of the transactions
contemplated hereby.  Parent shall make all filings, applications, statements
and reports to all governmental authorities and other persons that are required
to be made prior to the Closing Date by or on behalf of Parent pursuant to
applicable law or a material contract of Parent in connection with this
Agreement and the transactions contemplated hereby. 

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.11Indemnification by Banner.  Banner will indemnify and hold harmless Parent,
Merger Sub and their respective directors and officers, and each person, if any,
who controls Parent within the meaning of the Securities Act, from and against
any and all losses, claims, damages, expenses, liabilities, or actions to which
any of them may become subject under applicable law (including the Securities
Act and the Exchange Act) and will reimburse them for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any claims or actions, whether or not resulting in liability, insofar
as such losses, claims, damages, expenses, liabilities, or actions arise out of
or are based upon any untrue statement or alleged untrue statement of material
fact contained in any application or statement filed with a governmental body or
arising out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary in order to
make the statements therein not misleading, but only insofar as any such
statement or omission was made in reliance upon and in conformity with
information furnished in writing by Banner expressly for use therein.  The
indemnity agreement contained in this Section 5.11 shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
Parent and shall survive the consummation of the transactions contemplated by
this Agreement for a period of one year. 

5.12Indemnification by Parent.  Parent will indemnify and hold harmless Banner,
and its directors and officers, and each person, if any, who controls Banner
within the meaning of the Securities Act, from and against any and all losses,
claims, damages, expenses, liabilities, or actions to which any of them may
become subject under applicable law (including the Securities Act and the
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in any
application or statement filed with a governmental body or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary in order to make the statements
therein not misleading, but only insofar as any such statement or omission was
made in reliance upon and in conformity with information furnished in writing by
Parent expressly for use therein.  The indemnity agreement contained in this
Section 5.12 shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of Banner and shall survive the
consummation of the transactions contemplated by this Agreement for a period of
one year. 

5.13The Acquisition of Parent Common Stock.  Parent and Banner understand and
agree that the consummation of this Agreement including the issuance of the
Parent Shares to Banner’s stockholders in exchange for the Banner Shares as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act and applicable state statutes.  Parent and Banner agree that such
transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes which depend,
among other items, on the circumstances under which such securities are
acquired.   

(a)In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, each of
the stockholders of Banner shall execute and deliver to Parent an investment
representation letter in a form mutually agreed upon by the Parent and Banner. 

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)In connection with the transaction contemplated by this Agreement, Banner and
Parent shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where the stockholders of Banner reside, all to the extent and in the
manner as may be deemed by such parties to be appropriate. 

 

(c)In order to more fully document reliance on the exemptions as provided
herein, Banner, the stockholders of Banner, and Parent shall execute and deliver
to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as Parent or Banner and
their respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws. 

 

5.14Securities Filings.  Parent shall be responsible for the preparation of a
Form D and its filing with the SEC, and Banner will be responsible for any and
all filings in any jurisdiction where its stockholders reside which would
require a filing with a governmental agency as a result of the transactions
contemplated in this Agreement. 

5.15Parent Amounts Payable.  

(a)The Parent has promissory notes and lines of credit with Fromar Investments,
LP (“Fromar”) and Climate Change Investigation, Innovation and Investment
Company, LLC (“CC3I”). The amounts due to Fromar and CC3I are secured by a
security interest in all assets of the Company on the terms and conditions set
forth in security agreements with Fromar and CC3I. Pursuant to an intercreditor
agreement between CC3I and Fromar, the security interests of CC3I and Fromar
rank pari passu with each other.  After the Effective Date, the assets owned by
the Parent prior to the Effective Date will be exchanged for the principal,
interest and all amounts due to Fromar and CC3I Note pursuant to agreements
between the Parent, CC3I, and Fromar in full satisfaction of the amounts due and
owing to Fromar and CC3I.  For purposes of clarity, the Parent and Banner agree
that following the Effective Date, the assets held by the Parent prior to the
 Merger will be transferred out of the Parent. 

(b)All liabilities owed by the Parent to parties other than to Fromar and CC3I
shall be repaid or retired, or there shall be agreements to repay or retire such
liabilities, before the Effective Date; provided, however, if Banner completes
an equity or debt financing equal to net proceeds of greater than $3,000,000,
Banner shall assume Parent’s accounts payable equal to 10% of the amount greater
than $3,000,000 raised from sources identified by Parent, its employees or its
board of directors. 

ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF BANNER

 

The obligations of Banner under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.01Articles of Incorporation.  Parent shall have completed the amendments to
its Articles of Incorporation described in Section 5.01 and effected the Name
Change and the Reverse Split using the Reverse Split Ratio required by Section
2.01. 

6.02Stockholder Approval.  This Agreement and the transactions contemplated
hereby shall have been approved by the stockholders of Banner and Merger Sub in
the manner required by the applicable laws of the state of Delaware. 

6.03Accuracy of Representations; Performance of Covenants.  The representations
and warranties made by Parent and Merger Sub in this Agreement were true as of
the Execution Date and shall be true at the Closing Date with the same force and
affect as if such representations and warranties were made at and as of the
Closing Date (except for changes therein permitted by this Agreement), and
Parent shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by Parent prior to
or at the Closing.  Banner shall be furnished with certificates, signed by duly
authorized officers of Parent and dated the Closing Date, to the foregoing
effect. 

6.04Officer’s Certificates.  Banner shall have been furnished with certificates
dated the Closing Date and signed by the duly authorized chief executive officer
of Parent to the effect that to such officer’s best knowledge no litigation,
proceeding, investigation, or inquiry is pending or, to the best knowledge of
Parent, threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.  Furthermore,
based on certificates of good standing, representations of government agencies,
and Parent’s own documents and information, the certificate shall represent, to
the best knowledge of the officer, that: 

(a)This Agreement has been duly approved by Parent’s board of directors and has
been duly executed and delivered in the name and on behalf of Parent by its duly
authorized officers pursuant to, and in compliance with, authority granted by
the board of directors of Parent pursuant to a unanimous consent; 

 

(b)There have been no material adverse changes in the financial condition,
business or operations of Parent up to and including the date of the
certificate; 

 

(c)All conditions required by this Agreement have been met, satisfied, or
performed by Parent;  

 

(d)All authorizations, consents, approvals, registrations, and/or filings with
any governmental body, agency, or court required in connection with the
execution and delivery of the documents by Parent have been obtained and are in
full force and effect or, if not required to have been obtained, will be in full
force and effect by such time as may be required; and 

 

(e)There is no material action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against
Parent, wherein an unfavorable decision, ruling, or finding could have an
adverse effect on the financial condition of Parent, the operation of Parent, or
the acquisition and reorganization contemplated herein, or any agreement or
instrument by which Parent is bound or in any way contests the existence of
Parent. 

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.05No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Parent, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of Parent. 

6.06Good Standing.  Banner shall have received a certificate of good standing
from the secretary of state of Nevada, dated as of the date within ten days
prior to the Closing Date, certifying that Parent is in good standing as a
corporation in the State of Nevada. 

6.07Actions or Proceedings.  No action or proceeding by any governmental
authority or other person shall have been instituted or threatened which: (a) is
likely to have a material adverse effect on the business or operations of
Parent; or (b) could enjoin, restrain or prohibit, or could result in
substantial damages in respect of, any provision of this Agreement or the
consummation of the transactions contemplated hereby. 

6.08Diligence.  Banner shall have completed its due diligence investigation of
Parent, and shall, in its sole discretion, be satisfied with the results of such
due diligence investigation. 

6.09Other Items.  Banner shall have received such further documents,
certificates, or instruments relating to the transactions contemplated hereby as
Banner may reasonably request. 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB

 

The obligations of Parent and Merger Sub under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

7.01Stockholder Approval.  This Agreement and the transactions contemplated
hereby shall have been approved by the stockholders of Banner and Merger Sub in
the manner required by the applicable laws of the state of Delaware. 

7.02Accuracy of Representations; Performance of Covenants.  The representations
and warranties made by Banner in this Agreement were true as of the Execution
Date and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at and as of the Closing Date
(except for changes therein permitted by this Agreement), and Banner shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Banner prior to or at the Closing.
 Parent shall be furnished with a certificate, signed by a duly authorized
officer of Banner and dated the Closing Date, to the foregoing effect. 

7.03Officer’s Certificates.  Parent shall have been furnished with certificates
dated the Closing Date and signed by the duly authorized chief executive officer
of Banner to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of Banner, threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement.  Furthermore, based on certificates of good
standing, representations of government agencies, and Banner’s own documents,
the certificate shall represent, to the best knowledge of the officer, that: 

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)This Agreement has been duly approved by Banner’s board of directors and
stockholders and has been duly executed and delivered in the name and on behalf
of Banner by its duly authorized officers pursuant to, and in compliance with,
authority granted by the board of directors of Banner pursuant to a unanimous
consent and the stockholders of Banner; 

 

(b)Except as provided or permitted herein, there have been no material adverse
changes in the financial condition, business or operations of Banner up to and
including the date of the certificate; 

 

(c)All authorizations, consents, approvals, registrations, and/or filing with
any governmental body, agency, or court required in connection with the
execution and delivery of the documents by Banner have been obtained and are in
full force and effect or, if not required to have been obtained will be in full
force and effect by such time as may be required; and 

 

(d)There is no material action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against
Banner, wherein an unfavorable decision, ruling, or finding would have a
material adverse effect on the financial condition of Banner, the operation of
Banner, or the acquisition and reorganization contemplated herein, or any
material agreement or instrument by which Banner is bound or would in any way
contest the existence of Banner. 

 

7.04No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of Banner, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause of create any material adverse change in
the financial condition, business, or operations of Banner. 

7.05Good Standing.  Parent shall have received a certificate of good standing
from the appropriate authority, dated as of a date with ten days prior to the
Closing Date, certifying that Banner is in good standing as a corporation in the
State of Delaware. 

7.06Banner Financial Information.  Banner shall provide assurance to Parent that
it will be able to deliver to Parent the financial statements and financial
information described in Section 5.03 within 75 days of Closing. 

7.07Actions or Proceedings.  No action or proceeding by any governmental
authority or other person shall have been instituted or threatened which: (a) is
likely to have a material adverse effect on the business or operations of
Banner; or (b) could enjoin, restrain or prohibit, or could result in
substantial damages in respect of, any provision of this Agreement or the
consummation of the transactions contemplated hereby. 

7.08Diligence.  Parent shall have completed its due diligence investigation of
Banner, and shall, in its sole discretion, be satisfied with the results of such
due diligence investigation. 

7.09Other Items.  Parent shall have received such further documents,
certificates, or instruments relating to the transactions contemplated hereby as
Parent may reasonably request. 

--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

 

8.01Brokers.  Parent and Banner agree that there were no finders or brokers
involved in bringing the parties together or who were instrumental in the
negotiation, execution, or consummation of this Agreement.  Further, Parent and
Banner each agree to indemnify the other against any claim by any third person
for any commission, brokerage, or finder’s fee or other payment with respect to
this Agreement or the transactions contemplated hereby based on any alleged
agreement or understanding between such party and such third person, whether
express or implied, from the actions of such party.  The covenants set forth in
this Section shall survive the Closing Date and the consummation of the
transactions herein contemplated. 

8.02No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income tax purposes.  

8.03Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the State of Delaware. 

8.04Notices.  All notices, consents, waivers, requests, instructions, or other
communications required or permitted hereunder shall be in writing, and shall be
deemed to have been duly given if (a) delivered personally (effective upon
delivery), (b) sent by a reputable, established international courier service
providing confirmation of delivery (effective one business day after being
delivered to such courier service), or (c) mailed by certified mail, return
receipt requested, postage prepaid (effective three business days after being
deposited in the U. S. Mail), addressed as follows (or to such other address as
the recipient may have furnished for such purpose pursuant to this Section): 

If to Banner: Banner Midstream Corp. 

5899 Preston Rd., Unit 505 

Frisco, TX 75034 

Attention: Jay Puchir 

jpuchir@bannermidstream.com 

 

With a copy (which shall not constitute notice) to:

 

Peter DiChiara 

Carmel, Milazzo & DiChiara 

55 West 39th Street 

New York, New York 10018 

pdichiara@cmdllp.com 

 

If to Parent:Mount Tam Biotechnologies, Inc. 

106 Main Street #4E 

Burlington, VT 05401 

Attention:  Richard Marshak 

Email: Richard@mounttambiotech.com 

--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Kirton McConkie PC

50 E. South Temple

Salt Lake City, Utah 84111

Attention: Alexander N. Pearson

Email: apearson@kmclaw.com

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

8.05Attorneys’ Fees.  In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the nonbreaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein. 

8.06Schedules; Knowledge.  Whenever in any section of this Agreement reference
is made to information set forth in the schedules provided by Parent or Banner
such reference is to information specifically set forth in such schedules and
clearly marked to identify the section of this Agreement to which the
information relates.  Whenever any representation is made to the “knowledge” of
any party, it shall be deemed to be a representation that no officer or director
of such party, after reasonable investigation, has any knowledge of such
matters. 

8.07Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the subject matter hereof.  All previous agreements
between the parties, whether written or oral, have been merged into this
Agreement.  This Agreement alone fully and completely expresses the agreement of
the parties relating to the subject matter hereof.  There are no other courses
of dealing, understandings, agreements, representations, or warranties, written
or oral, except as set forth herein. 

8.08Survival; Termination.  The representations, warranties, and covenants of
the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for a period of one year from the Closing
Date, unless otherwise provided herein. 

8.09Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. Electronic transmissions of any signed original
document, or transmission of any signed facsimile document, shall constitute
delivery of an executed original.  At the request of any of the parties, the
parties shall confirm facsimile transmission signatures by signing and
delivering an original document. 

8.10Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the  

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.

8.11Public Statements.  Subject to their respective legal obligations (including
requirements of stock exchanges and other similar regulatory bodies), the
parties shall consult with one another, and use reasonable best efforts to agree
upon the text of any press release, before issuing any such press release or
otherwise making public statements with respect to the Merger and in making any
filings with any federal or state governmental or regulatory agency or with any
national securities exchange with respect thereto. 

8.12Expenses.  Except as otherwise expressly provided herein, each party hereto
shall bear its own expenses with respect to this Agreement and the transactions
contemplated hereby.  

8.13No Third Party Beneficiaries  This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right. 

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be executed by their respective officers, hereunto duly authorized, as
of the date first above written.

 

Mount Tam Biotechnologies, Inc.,Banner Midstream Corp., 

a Nevada corporationa Delaware corporation 

 

 

By: /s/ Richard Marshak_____________By: /s/ Jay Puchir__________________ 

Richard Marshak, President     Jay Puchir, President 

 

 

 

MTB Merger Sub, Inc.,

a Delaware corporation

 

 

By: /s/ Richard Marshak_____________

Richard Marshak, President

4832-6406-0582

--------------------------------------------------------------------------------

36

 

 

 